DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant is advised that should claim 15 be found allowable, claim 17 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Objections
Claim 1 is objected to because of the following informalities:  In line 12, the feature, semi-circular section”,  lacks a proper antecedent basis.  If the feature is intended to be the same feature as the semi-circular surface, introduced in line 4, consistent terminology must be used.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 7, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over King, U.S. Patent No. 3,876,201, in view of Laporte et al., U.S. Patent No. 3,923,033, and in further view of Chen, U.S. Patent No. 9,389,050.  As to Claim 1, King teaches a device for automatically launching hockey pucks comprising a vertical holder (1) configured to hold a plurality of hockey pucks, Col. 2, ln. 4-5 and 12-13, and see Figure 1.  King teaches that in operation, a throwing arm (5) may be positioned underneath the vertical holder and configured to rotate, Col. 2, ln 15-21.  King teaches a base (3) configured to support the vertical holder and the throwing arm such that a puck may be launched substantially horizontally, Col. 2 ln. 6-11 and see Figures 1 and 2.  King is silent as to a spring connected to the rotating throwing arm.  Laporte teaches a device for automatically launching targets from a vertical holder, paragraph 0031.  Laporte teaches that a spring (24) may be connected to a rotating throwing arm (13) and that a base (1) may support the vertical holder (38, 39), the throwing arm, and the spring, Col. 3, ln. 26-31, 50-53, and 63-67, and see Figure 2.  The spring is configured to accelerate the rotation of throwing arm so as to launch a target of a plurality of targets off the arm, at a high rate of speed, Col. 5, ln. 14-23.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide King with a spring connected to the rotating throwing arm configured to accelerate rotation of the arm and launch a target off the arm, as taught by Laporte, to provide King with a spring driven throwing arm, to yield the predictable result of accelerating a hockey puck by action of a spring.  King, as modified, is silent as to the holder being a single holder and as to pucks landing on a semi-circular surface to be launched.  Chen teaches an automatic launching device (target throwing device) comprising a single vertical holder (3), see Figure 1 and drawing below, and that the launching device may be provided with a throwing arm (7) having a proximal and a distal end and a semi-circular surface spaced apart from the ends and sized to receive a disk shaped target (clay) to be launched, wherein the target lands on the surface, from the vertical holder, Claim 1, and see drawing below,  noting opening below holder and above semi-circular surface.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide King, as modified, with a single vertical holder and a throwing arm having a semi-circular surface spaced from proximal and distal ends, as taught by Chen, to provide King, as modified, with one vertical holder and a semi-circular surface spaced from proximal and distal ends of the throwing arm, with the surface sized to receive a hockey puck from a holder, to yield the predictable result of a relatively compact launcher having a throwing arm below the holder with a semi-circular surface of suitable size.  King, as modified, does not specify the height of the semi-circular surface.  King teaches that the throwing arm (5)  may be positioned off the ground on which a base (3) is positioned, and that pucks may be projected onto and along the ice, see Figure 2 and Col. 2, ln. 20-21.  King, as modified, does not specify a distance above a surface supporting a base, for a position of the throwing arm with the semi-circular surface.  It would have been obvious to one of ordinary skill in the art at the effective filing date to arrange the throwing arm at a position 5 to 15 inches above a surface supporting the base, since it has been held that rearranging parts of an invention involves only routine skill in the art, In re Japikse, 86 USPQ 70 (CCPA 1950).    King, as modified, teaches that the launcher may project the hockey puck at a high rate of speed, but King, as modified, does not disclose a rate of 10-40 mph.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide a launch speed within the claimed range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art, In re Aller, 105 USPQ 233. 

    PNG
    media_image1.png
    558
    622
    media_image1.png
    Greyscale


 As to Claim 2, King teaches that the vertical holder may be configured to hold 50 hockey pucks or less, noting one of four columns in the holder containing 8 hockey pucks, see Figure 2.  As to Claim 3, Laporte teaches that the throwing arm may be configured to continuously rotate within a horizontal plane, Col. 5, ln. 14-21, 24-25, and 30-31 and see Figure 2.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide King, as modified, with a continuously rotating throwing arm, in a horizontal plane, as taught by Laporte, to provide King, as modified, with a throwing arm configured for continuous rotation, to yield the predictable result of a flow of movement from a cocked position to a subsequent cocked position aligned for horizontal launching.  As to Claim 4, King teaches that the speed at which a hockey puck is launched must be appropriate for the type of hockey practice intended, Col. 1, ln. 20-33, indicating that the speed at which the device is capable of launching a hockey puck is a result effective variable.  King, as modified, discloses a spring intended to power the launch of a hockey puck but King, as modified, does not specify that the spring may be selected to have a weight rating of 4-50 lbs.  It would have been obvious to one of ordinary skill in the art at the effective filing date to select a spring having a weight rating within the claimed range, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980).   As to Claim 6, King teaches that the device may comprise an automatic feeding mechanism configured to feed the plurality of hockey pucks from the vertical holder to the throwing arm, Col. 2, ln. 51- Col. 3, ln. 3.  As to Claim 7, King teaches that, as the motor rotates the throwing arm, a puck is released from each chamber just in time to be struck by the rotating throwing arm, Col. 3, ln. 3-5.  The same rotation sequentially operates the feeding mechanism, Col. 2, ln. 65 – Col. 3, ln. 3.  It follows that the pucks are launched at timed intervals.  King, as modified, discloses the claimed invention except for indicating that the feed rate may be once every 1-10 seconds.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide a feed timing interval within the claimed range, since it has been held that where the general conditions of acclaim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art, In re Aller, supra.  As to Claims 15 and 17, Laporte teaches that the rate at which hockey pucks are launched may be configured to be adjustable by a user, Col. 3, ln. 67 – Col. 4, ln. 3. It would have been obvious to one of ordinary skill in the art at the effective filing date to provide King, as modified, with an adjustable spring tension, as taught by Laporte, to provide King, as modified, with variable speed of the throwing arm, to yield the predictable result of providing a user selectable launch rate.  As to Claim 16, King teaches that the throwing arm may be rotated by an electric motor, Col. 2, ln. 50-54.   As to Claim 18, King teaches that the throwing arm (5)  may be positioned off the ground on which a base (3) is positioned, and that pucks may be projected onto and along the ice, see Figure 2 and Col. 2, ln. 20-21.  King, as modified, does not specify a distance off the ground for a position of the throwing arm.  It would have been obvious to one of ordinary skill in the art at the effective filing date to arrange the throwing arm at a position 8 to 10 inches off the ground on which the base is positioned, since it has been held that rearranging parts of an invention involves only routine skill in the art, In re Japikse, 86 USPQ 70 (CCPA 1950).   As to Claim 19, Laporte teaches that the angle of launch may be adjusted by a user from a substantially horizontal position to an angled position, Col. 3, ln. 30-33 and see Figure 1.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide King, as modified, with an adjustable launch angle, as taught by Laporte, to provide King, as modified, with adjustable elevation to yield the predictable result of facilitating varied practice including puck projected along the ice or lofted onto the ice.  As to Claim 20, King, as modified, teaches that the angled position may be adjustable to vary the trajectory of a launched puck, as discussed above, but King, as modified, does not specify a range of angles at which the device may be set.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide angle adjustment up to 30 degrees relative to horizontal, since it has been held that where the general conditions of acclaim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art, In re Aller, supra.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over King, in view of Laporte, Chen, as applied to claim 1 above, and further in view of Boni, Canadian Patent No. 1,221,593.  King, as modified, substantially shows the claimed limitations, as discussed above.  King, as modified, is silent as to a timing of sequential launching of the hockey pucks.  Boni teaches an automatic hockey puck launcher, see Abstract.  Boni teaches that hockey pucks may be launched at pre-determined timing intervals, page 5, ln. 3-10.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide King, as modified, with a launching device capable of launching pucks at pre-determined intervals, as taught by Boni, to provide King, as modified, with a device capable of delivering a practice session at a selected pace, to yield the predictable result of facilitating the process of tailoring the intensity of a practice.  King, as modified, discloses the claimed invention except for indicating that the pre-determined timing may be selected to be every 1-10 seconds.   It would have been obvious to one of ordinary skill in the art at the effective filing date to provide a launch timing interval within the claimed range, since it has been held that where the general conditions of acclaim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art, In re Aller, supra.
Claims 8 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over King, in view of Laporte, Chen, as applied to claims 1 and 6 above, and further in view of Lovell, U.S. Patent Application No. 2006/0065258.  As to Claim 8, King, as modified, substantially shows the claimed limitations, as discussed above.  King, as modified, is silent as to a drop hole and sliding plate.  Lovell teaches an automatic launcher having a vertical holder (200), paragraph 0032 and see Figure 1.  Lovell teaches an automatic feed mechanism comprising a drop hole opening (422), in a base (420) and a sliding plate (440) configured to open to pass a target through the drop hole opening, paragraphs 0066 and 0067.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide King, as modified, with a sliding plate configured to open to pass a target through a drop hole opening, as taught by Lovell, to provide King, as modified, with a known substitute feeding mechanism to sequentially feed hockey pucks for launching.  As to Claims 12 and 13,  Lovell teaches that the automatic feeding mechanism may further comprise a spring-loaded retainer pin (478) configured to hold a plurality of targets within the vertical holder so that only a single one drops through the drop hole opening onto a throwing arm when the sliding plate is opened, paragraphs 0085 and 0086.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide King, as modified, with a spring loaded retainer pin, as taught by Lovell, to provide King, as modified, with a spring-loaded retainer pin configured to hold a plurality of pucks, while a single puck is released through a drop hole opening, to yield the predictable result of facilitating automatic sequential launch of pucks.  It is inherent that the spring-loaded retainer pin has a weigh rating selected to be appropriate for the intended use, suggesting a result effective variable, but King, as modified, does not specify the weight rating. It would have been obvious to one of ordinary skill in the art at the effective filing date to select a spring having a weight rating within the claimed range, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Boesch, supra.   As to Claim 14, Lovell teaches that the spring-loaded retainer pin may be positioned above the drop hole opening, see Figure 7.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide King, as modified, with the spring-loaded retainer pin positioned above the drop hole opening, as taught by Lovell, to provide King, as modified, with a retainer pin positioned to index pucks passing through the drop hole opening under the influence of gravity.  King, as modified, discloses the claimed invention except for specifying that distance above the drop hole opening may be 1-2 inches.  It would have been obvious to one of ordinary skill in the art at the effective filing date to arrange the retainer pin at a distance of 1-2 inches above the drop hole opening, since it has been held that rearranging parts of an invention involves only routine skill in the art, In re Japikse, 86 USPQ 70 ( CCPA 1950). 
Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over King, in view of Laporte, Chen, as applied to claims 1 and 6 above, and in view of Lovell, as applied as in Claim 8, and in further view of Laporte et al., U. S. Patent No. 3,841,293.  King, as modified, substantially shows the claimed limitations, as discussed above.  As to Claim 9,  King, as modified, is silent as to a retracting spring configured to close the sliding plate.  Laporte, ‘293, teaches an automatic feeding mechanism, Col. 1, ln. 59 – Col. 2, ln. 2.  The feeding mechanism comprises a drop hole opening (5), through which targets are sequentially passed, Col. 3, ln. 14-19.  Passage through the drop hole opening is controlled by moving plates (9, 19, and 25), which are configured to close by retracting springs (16 and 30), Col. 4, ln. 20-23 and 48-59.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide King, as modified, with a retracting spring configured to close a plate controlling passage through a drop hole opening, as taught by Laporte, ‘293, to provide King, as modified, with a known substitute mechanism for retracting the sliding plate to a closed position.  As to Claim 10,  Laporte,’293, teaches that the retracting spring returns the pivoting plates to a closed position, as discussed above.  It follows that the retracting spring may be selected to have weight rating appropriate for the intended function, suggesting that the weight rating is a result effective variable, but King, as modified, does not specifically indicate that the weight rating may be 5-10 lbs/inch.  It would have been obvious to one of ordinary skill in the art at the effective filing date to select a spring having a weight rating within the claimed range, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Boesch, supra.  
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over King, in view of Laporte, Chen, as applied to claims 1 and 6 above, and Lovell, as applied as in Claim 8, and in further view of Beynon et al., U.S. Patent No. 6,691,691.  King, as modified, substantially shows the claimed limitations, as discussed above.  Further, Lovell teaches that the automatic feeding mechanism may include a cam (450) configured to rotate with a throwing arm and to engage with a pin (471, 472) to open the sliding gate, paragraphs 0064, 0083, 0085, and 0087.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide King, as modified, with cam rotating to advance a pin in order to open the sliding gate, as taught by Lovell, to provide King, as modified, with a known substitute mechanical linkage for controlling the sliding plate.  King, as modified, discloses the claimed invention except for including a rotor in the mechanical linkage.  Beynon teaches an automatic feeding mechanism comprising a pin, and a rotor configured to open a sliding gate, Col. 6, ln. 11-28, noting rotor (440) and pin (600), see Figure 6.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide King, as modified, with a mechanical linkage including a pin, and a rotor, as components of a mechanical linkage for operating a sliding plate, as taught by Beynon, to provide King, as modified, with a known substitute mechanical linkage. 
Response to Arguments
Applicant's arguments filed 18 May 2022, have been fully considered but they are not persuasive. 
In response to applicant's argument that Laporte is non-analogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, King and Laporte teach devices for launching disk shaped objects, which are maintained in a stack and delivered from the stack to a launching mechanism that launches the disk by pushing by an arm.  The examiner maintains the position that a person of ordinary skill in the art would have considered the teaching of the references together, in order to develop improvements in the launching mechanism.  
  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ELLIOTT SIMMS JR whose telephone number is (571)270-7474. The examiner can normally be reached 8:30 am - 5:00 pm - M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN E SIMMS JR/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        23 May 2022